Citation Nr: 1824460	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO. 15-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to additional accrued benefits in excess of $1,235.00.


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1942 to September 1945. The Veteran died in June 1970. The appellant is his surviving son, who is the fiduciary for the surviving spouse, now deceased.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.


FINDING OF FACT

On November 9, 2017, prior to the promulgation of a decision in the appeal, the agency of original jurisdiction received explicit and unambiguous notification from the appellant that a withdrawal of this claim was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant were met on November 9, 2017. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204(b)(2), (b)(3) (7) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a). Unless an appeal is withdrawn on the record at a hearing, appeal withdrawals must be in writing and must include the name of the veteran, the name of the claimant or appellant if other than the veteran, the applicable VA file number, and a statement that the appeal is withdrawn. If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal. 38 C.F.R. § 20.204(b)(1). Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction. 38 C.F.R. § 20.204(b)(3).

On November 9, 2017, the appellant was contacted by the agency of original jurisdiction (here, the RO) to verify his attendance at the Travel Board Hearing scheduled at the Phoenix, Arizona, RO. The appellant indicated that he would not be attending the Travel Board hearing and stated that he did not file an appeal. Subsequently, on the same day, the RO contacted the appellant again. The appellant stated that he would like the appeal to be closed and for all notices from the VA to cease. The withdrawal was reduced to a writing in the form of two Report of General Information documents dated the same day. The documents contain the Veteran's name, appellant's name, VA claims file number, and the statements made from the appellant that he would not be attending the Travel Board hearing and did not file an appeal; and that he would like the appeal to be closed and for all notices from the VA to cease. The RO also certified that the appellant was properly identified using the "caller ID Protocol." The appellant's withdrawal is in compliance with 38 C.F.R. § 20.204(b)(1).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below. In such circumstances, dismissal of the appeal is appropriate. 38 U.S.C. § 7105(d)(5). The Board finds that the appellant's appeal was withdrawn, and the withdrawal of the appeal was effective on November 9, 2017 (the day the withdrawal was received by the agency of original jurisdiction). The Board does not have jurisdiction over the issue; therefore, the appellant's appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


